UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7168



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GLORIA A. MCCUTCHEON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-97-866)


Submitted: December 17, 2003              Decided: February 20, 2004


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gloria A. McCutcheon, Appellant Pro Se.   William Earl Day, II,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Gloria A. McCutcheon appeals from the district court’s

denial of her motion for reconsideration. McCutcheon requested the

court to compel the Government to file a motion under Federal Rule

of Criminal Procedure 35 to reduce her sentence for her asserted

substantial assistance in the conviction of another person.                              The

district court found no reason to do so and denied McCutcheon’s

motion.

               Federal courts may review a prosecutor’s refusal to file

a Rule 35 motion and grant a remedy when the refusal is based on an

unconstitutional motive or if such refusal is not related to a

legitimate government end.                  Wade v. United States, 504 U.S. 181,

185-86       (1992).        Here,     McCutcheon     has    not    asserted      that    the

Government’s refusal to file a motion on her behalf is related to

either of the aforementioned impermissible reasons.                       Consequently,

the district court’s refusal to compel the Government to file a

Rule 35 motion is affirmed.

               To the extent that McCutcheon asks this court to construe

a letter she wrote to the district court over two years ago as a

motion under 28 U.S.C. § 2255, we decline to do so.                         Among other

matters, McCutcheon’s letter complained that the Government had not

filed    a    Rule     35    motion    on    her   behalf.        The   letter    gave    no

indication      that        McCutcheon      sought   to    collaterally     attack       her

conviction or sentence.             Therefore, this court refuses to construe


                                             - 2 -
her   earlier   correspondence   as   a   §   2255   motion   and   denies

McCutcheon’s request for a certificate of appealability as moot.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid in the decisional process.



                                                                AFFIRMED




                                 - 3 -